J-S84012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

MACKIE DENT,

                         Appellant                  No. 1692 EDA 2017


       Appeal from the Judgment of Sentence Entered April 13, 2017
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0005400-2013



BEFORE: BENDER, P.J.E., OTT, J., and FORD ELLIOT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                        FILED APRIL 02, 2019

      Appellant, Mackie Dent, appeals from the judgment of sentence of an

aggregate term of 3 to 6 years’ incarceration, followed by 4 years’ probation,

imposed after a jury convicted him of three counts of possession with intent

to deliver (PWID), 35 P.S. § 780-113(a)(30). After careful review, we affirm.

      The trial court set forth a detailed summary of the facts and procedural

history of Appellant’s case, which we need not reproduce herein. See Trial

Court Opinion (TCO), 4/13/18, at 1-7. We only note that Appellant’s PWID

convictions stemmed from his conducting several controlled drug sales to a

confidential informant (CI), after which a search of Appellant’s person and

residence revealed cash and narcotics in his possession. Appellant was tried
J-S84012-18



by a jury and convicted of three counts of PWID. On April 13, 2017, he was

sentenced to the aggregate term stated supra.

      Appellant filed a timely notice of appeal, and he also timely complied

with the trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal. On April 13, 2018, the trial court issued a

Rule 1925(a) opinion. Herein, Appellant states the following three issues for

our review:

      1. Whether the verdict was against the sufficiency and/or weight
         of the evidence[?]

      2. Whether the court erred in admitting evidence that had a
         prejudicial effect that far outweighed any probative value[?]

      3. Whether the court abused its discretion in not providing a point
         for charge[?]

Appellant’s Brief at 1.

      Initially, we deem Appellant’s claims waived.            First, Appellant’s

contention that the verdict was against the weight of the evidence is waived

based on his failure to raise that issue below.       See Pa.R.Crim.P. 607(A)

(directing that a claim that the verdict is against weight of evidence must be

raised before trial court orally or in a written motion prior to sentencing, or in

a post-sentence motion); Pa.R.A.P. 302(a) (“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”).

Additionally, in challenging the sufficiency of the evidence, Appellant solely

argues that the Commonwealth’s “main witness” was incredible. Appellant’s

Brief at 4. Appellant failed to raise this sufficiency claim in his Rule 1925(b)



                                      -2-
J-S84012-18



statement and, thus, it is waived. See Pa.R.A.P. 1925(b) Statement, 2/14/18,

at 1 ¶ 2 (“That the evidence was not sufficient to support a conviction in this

case because there was no qualified expert testimony to support a conviction

for [PWID].”); Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”).1

       Second, Appellant asserts that the court erred by permitting “police

officer, Louis Hardy…, to testify about his disbelief that the narcotics were

possessed for personal use.” Appellant’s Brief at 6 (citing N.T., 9/27/16, at

148-49). Aside from citing case law regarding the admissibility of evidence,

in general, Appellant’s entire argument in support of his claim is as follows:

       Although Officer Hardy testified as an expert, an expert’s
       testimony must comply with the evidentiary rules just as any
       other witness.     Allowing such testimony created a negative
       inference, and influenced the jury to render a verdict contrary to
       the evidence presented. This occurrence undoubtedly had a
       prejudicial effect against … Appellant and was substantially
       outweighed by its probative value.

Id. at 6. Appellant’s cursory, confusing, and legally unsupported argument is

not sufficient to permit our meaningful review; consequently, his second issue

is also waived.     See Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007) (“When briefing the various issues that have been preserved, it

____________________________________________


1 We also observe that attacks on credibility determinations are challenges to
the weight, not sufficiency of the evidence.        See Commonwealth v.
Gaskins, 692 A.2d 224, 227 (Pa. Super. 1997).



                                           -3-
J-S84012-18



is an appellant’s duty to present arguments that are sufficiently developed for

our review. The brief must support the claims with pertinent discussion, with

references to the record and with citations to legal authorities.   … [W]hen

defects in a brief impede our ability to conduct meaningful appellate review,

we may dismiss the appeal entirely or find certain issues to be waived.”)

(citations omitted).

      The same is true for Appellant’s third and final claim. Therein, he avers

that the trial court erred by “not providing a point for charge.” Appellant’s

Brief at 6 (capitalization and emphasis omitted).         Appellant does not

specifically identify or discuss what ‘point for charge’ should have been given

by the court. Instead, his entire argument pertains to the court’s failure to

order the Commonwealth to disclose the identity of the CI in this case. See

id. at 6-7. Because Appellant’s argument does not align with his statement

of the issue, nor with how he presented this claim in his Rule 1925(b)

statement, we deem his third issue waived. See Pa.R.A.P. 1925(b) Statement

at 2 ¶ 4 (“That the trial court erred by not giving a point for charge because

the Commonwealth failed to produce a material witness, the confidential

informant[,] at trial.”); Pa.R.A.P. 1925(b)(4)(vii).

      Notwithstanding Appellant’s waiver of each of his claims, we would

conclude that they are meritless. We have reviewed the certified record, the

briefs of the parties, and the applicable law. Additionally, we have reviewed

the thorough and well-crafted opinion of the Honorable Charles J. Cunningham

of the Court of Common Pleas of Philadelphia County. We would conclude that

                                      -4-
J-S84012-18



Judge Cunningham’s opinion accurately disposes of the arguments presented

by Appellant. See TCO at 7-11. Accordingly, we would adopt his decision as

our own and affirm Appellant’s judgment of sentence for the reasons set forth

therein, had Appellant preserved his claims for our review.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/2/19




                                    -5-